ITEM 77C DREYFUS BASIC MONEY MARKET FUND, INC. MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Stockholders of Dreyfus BASIC Money Market Fund, Inc. (the Fund) was held on January 4, 2010. Out of a total of 1,009,488,140.149 shares (the Shares) entitled to vote at the meeting, a total of 514,982,901.951 shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding lending
